Memorandum: The police officer’s questioning of defendant at the scene of an accident about what happened, who owned the car, and whether he was drinking was investigatory, not custodial, interrogation (see, People v Aia, 105 AD2d 592, 593; People v Brown, 104 AD2d 696, 697; People v Gardell, 59 AD2d 929). Defendant’s later statement, made after Miranda warnings, was not tainted by the prior interrogation and was correctly found to be admissible.
We have considered defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Ontario County Court, Reed, J. — driving while intoxicated, and other offenses.) Present — Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.